                  Case 8:21-bk-02588-CPM         Doc 77     Filed 06/14/21      Page 1 of 3




                                           ORDERED.
     Dated: June 11, 2021




                                UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

    In re:
                                                                Case No.: 8:21-bk-02588-CPM
    WORK CAT FLORIDA, LLC,
                                                                Chapter 11
              Debtor.


                  AGREED ORDER GRANTING, IN PART, TRAILER BRIDGE, INC.'S
                      MOTION FOR RELIEF FROM THE AUTOMATIC STAY

             THIS CASE came before the Court upon the Motion (the "Motion") (Doc. 58) 1 of Trailer

Bridge, Inc. {"Trailer Bridge") for relief from the automatic stay. Based upon the consent of the

Debtor and Trailer Bridge, it is

             ORDERED:

             1.      The Motion is GRANTED, in part.

             2.      To the extent applicable, the automatic stay imposed by 11 U.S.C. § 362 is lifted to

allow Trailer Bridge to arrange for and pay for repairs to the barge leased to the Debtor named the
                                  ~
"Atlanta Barge" and any other ancillary costs and expenses, at the sole and absolute discretion of
                                   /\
Trailer Bridge.



1
    Unless otherwise noted, defined tenns from the Objection are incorporated by reference herein.

58567847;1
                        Case 8:21-bk-02588-CPM          Doc 77     Filed 06/14/21      Page 2 of 3




                   3.       Such repairs and other ancillary costs and expenses and payment thereof by Trailer

     Bridge are without prejudice to Trailer Bridge' s rights, claims, remedies, and privileges at law or

      in equity, including but not limited to its subrogation rights, against the Debtor, the Debtor's

      insurers, Louisiana International Marine, LLC and its insurers, or any other party, with all such

      rights, claims, remedies, and privileges specifically reserved.

                   4.       Trailer Bridge shall have an allowed administrative claim for all amounts paid by
                                                                    ~
      Trailer Bridge for repairs to the Atlanta Barge and any other ancillary costs and expenses related
                                                                         A
      thereto. Upon completion of the repairs, Trailer Bridge shall file an application for payment of

     administrative expense with the Court attaching all invoices evidencing the costs and expenses

      paid by Trailer Bridge. As long as the application is properly supported by invoices documenting

     the amounts paid by Trailer Bridge, no party shall be entitled to object to the application and the



tf   ~~•t~e~s~n~J~
                   5.
                                                                                                    t~~-
                            Nothing set f>'orth in this Order is intended, nor sh'11 it be deemed to modify, limi~ "f

     release, reduce or waive any of Trailer Bridge' s rights, claims, remedies, and privileges at law or

     in equity, all of which are specifically preserved.


     Attorney Steven Wirth is directed to serve a copy of this order on interested parties who do not
     receive service by CM/ECF and file a proof of service within three days of entry of this order.



                                              [signatures on following pageJ




                                                             2
     58567847; I
              Case 8:21-bk-02588-CPM   Doc 77     Filed 06/14/21      Page 3 of 3




 The undersigned hereby consent to the entry of the foregoing Order:

   GENOVESE JOBLOVE & BATTISTA, P.A.                  AKERMANLLP

   By: Isl Eric D. Jacobs                             By: Isl Steven R. Wirth
   Eric D. Jacobs                                     Steven R . Wirth
   Florida Bar No. 85992                              F lorida Bar No.: 170380
   Email: ejacobs@gjb.law                             steven.wirth@akerman.com
   100 N. Tampa Street, Suite 2600                    401 East Jackson St., Suite 1700
   Tampa, Florida 33602                               Tampa, Florida 33602
   Telephone: (813) 439-3100                          Telephone: (813) 223-7333
   Facsimile: (813) 439-3110                          Facsimile: (813) 218-5410

   Attorneys for Debtor                               Attorneys for Trailer Bridge, Inc.

                                               Filer 's Attestation: Pursuant to Local Rule
                                               J00J-2(e)(3) regarding signatures, Steven
                                               Wirth attests that concurrence in the filing of
                                               this paper has been obtained




                                           3
58567847; 1
